Per Curiam,
On the face of the petition to view and vacate the road in question and of the report of the viewers, the court had jurisdiction of the subject-matter. There was a Ariew, a review and a rereview, to all of which exceptions were filed. Upon a rule to show cause why the report of the rereviewers should not be *624adopted, the court below confirmed the report of viewers absolutely, filing an opinion fully covering the grounds upon which the order was made.
The questions of fact raised in the court below and argued here do not properly come before us. A certiorari does not bring up the evidence and, therefore, this court has no power to review the questions of fact passed ujnon by the court below on depositions submitted to the court: Nobles v. Piollet, 16 Pa. Superior Ct. 386, and cases there cited; Road in Herrick Twp., 16 Pa. Superior Ct. 579; Hector Twp. Road, 19 Pa. Superior Ct. 120. It is argued that neither the petition nor the report of the viewers shows facts sufficient to move the discretion of the court in entertaining the petition and confirming the .report of the viewers. It is true that the petition sets forth only in general terms that the road sought to be vacated “ has become useless, inconvenient and burdensome.” This is the ordinary form of a petition and is doubtless sufficient to justify and sustain the appointment of viewers, but the report of the viewers which has been confirmed sets forth the fact that the road crosses the new line of the Harrisburg, Portsmouth, Mount Joy & Lancaster Railroad Company, and the draft which accompanies the report shows a crossing of a double track railroad at the point indicated in the report. This of itself would be sufficient to move the discretion of the court and the facts brought to. its attention by the depositions would only be supplementary thereto and with them, as we have already said, we have nothing to do. The opinion of the court satisfactorily disposes of all the questions raised before it.
The thirteenth assignment of error is as follows: “ The report of the viewers is fatally defective in this: neither it nor the draft attached thereto describe the buildings, fences, clearings or improvements on the land.” This question was not raised in the court below. Whether or not in a report of viewers to vacate a road it is necessary to note the improvements need not now be discussed. We have lately considered the question relating to the necessity of noting improvements quite fully in Road in Upper Darby Township, 15 Pa. Superior Ct. 652, and there decided that such an omission “ cannot be said to be incurably fatal for, if the attention of the court below had been called to it, the report could have been referred back to *625the viewers for amendment. It is not like the case where.the termini in a petition for a road are not definitely specified. Such a defect is incurable and vitiates all subsequent proceedings, because the supervisors can have no definite guide in opening the road.” But we also there decided that it is too late to raise the question here. The authorities are fully discussed in this opinion and it is not necessary to repeat what is there said. See also Road in Rostraver Twp., 21 Pa. Superior Ct. 195.
The assignments of error are all overruled and the order of the court below, confirming the report of viewers, affirmed.